Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be novel and unobvious over the prior art of Kitano et al. (US 20120162752), Steuer et al. (US 20100028642), Fukatani et al. (US 20130224466), Iwamoto et al. (US 20130273379) and Matsuda et al. (US 20130183507).
Kitano discloses an intermediate film for laminated glass, wherein the intermediate film comprises two outer layers and a central layer, each comprising a polyvinyl acetal resin and plasticizer, wherein the central layer further comprises heat shielding particles.  However, Kitano is silent to the particles being silica particles.  Examiner notes that silica coated platinum particles are not considered equivalent to the claimed silica particles because when taken in view of the specification, “silica particles” is considered to be particles entirely formed from silica.  Steuer discloses a multilayer polyvinyl acetal resin interlayer film having three layers, each comprising a polyvinyl acetal resin and a plasticizer and the first layer having a different hydroxyl content from the second and third layers.  The multilayer interlayer film has at least one layer having 0.001 to 20 wt% silica.  However, Steuer is silent to the claimed degree of acetylation for the first layer and teaches away from the claimed value by reciting the value is from 5 to 8 mol%.  Fukatani discloses an interlayer having three layers, wherein the first layer has silica particles.  However, Fukatani is silent to the claimed hydroxyl value and teaches away from the claimed degree of acetylation, wherein the acetylation degree is less than 10 mol%.   Iwamoto discloses a multilayer interlayer comprising three layers with each layer comprising a polyvinyl acetal resin and plasticizer.  However, Iwamoto teaches away from the claimed invention, in that the degree of acetylation for the first layer is less than 10 mol%.  Furthermore, Iwamoto is silent to the claimed silica filler in the first or second layer.  Matsuda teaches an interlayer film having three layers, wherein the first central layer has different hydroxyl and plasticizer content values than the outer two layers.  However, Matsuda is silent to the claimed silica value.  The present claims recite a combination of elements such as the concentration of hydroxyl group difference between the first layer and the outer two layers and the degree of acetylation with the silica content and thickness difference to achieve the properties set forth in the instant application.  While it is noted that each element may have been known, it would have been hindsight to have the claimed values for each of the first, second, and third values, in order to achieve the disclosed properties.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783